ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                 )
                                             )
Securityhunter, Inc.                         ) ASBCA Nos. 60897, 61328
                                             )
Under Contract No. N39430-13-D-1265          )

APPEARANCES FOR THE APPELLANT:                  James Y. Boland, Esq.
                                                 Venable LLC
                                                 Tysons Corner, VA

                                                Michael T. Francel, Esq.
                                                Dismas N. Locaria, Esq.
                                                 Venable LLP
                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                 Craig D. Jensen, Esq.
                                                 Navy Chief Trial Attorney
                                                David M. Marquez, Esq.
                                                Susannah M. Mitchell, Esq.
                                                 Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 3, 2021




                                           JAMES R. SWEET
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60897, 61328, Appeals of
Securityhunter, Inc., rendered in conformance with the Board’s Charter.

       Dated: June 3, 2021



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2